USCA4 Appeal: 21-7027      Doc: 8        Filed: 01/24/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7027


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JONATHAN MORRISON NORRIS,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:17-cr-00242-TDS-1)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Jonathan Morrison Norris, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7027      Doc: 8        Filed: 01/24/2022     Pg: 2 of 2




        PER CURIAM:

               Jonathan Morrison Norris appeals the district court’s order denying his motion for

        “Reconsideration/Emergency Motion for Compassionate Release under 18 [U.S.C.]

        § 3582(c)(1)(A)(i)/Appointment of CJA Counsel.” We review a district court’s denial of

        a compassionate release motion for abuse of discretion. United States v. Kibble, 992 F.3d

        326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have reviewed the record and

        conclude that the court did not abuse its discretion and sufficiently explained the reasons

        for the denial. See United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing

        amount of explanation required for denial of compassionate release motion). Accordingly,

        we affirm the district court’s order. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2